Citation Nr: 0326644	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right neck and lymph nodes, claimed as secondary to 
exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel 






INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The Board remanded the case to the RO in March 2001 
for additional development.  Thereafter, the Board developed 
the record on its own by obtaining additional evidence.  The 
case is once again before the Board for review; however, 
unfortunately, for the reasons set forth below, the Board 
finds that the case remains not ready for appellate review.


REMAND

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  In this case, 
the veteran's claim was filed in December 1998 and remains 
pending.  Thus, as noted in the Board's March 2001 remand, 
the provisions of the VCAA are applicable in this case.  See 
also Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  The Board finds that additional development is 
necessary in the present case.  

The veteran claims that his squamous cell carcinoma of the 
right neck and lymph nodes is related to his having been 
exposed to Agent Orange while serving in the Republic of 
Vietnam during the Vietnam era.  The veteran's squamous cell 
carcinoma of the right neck and lymph nodes was first 
identified many years after service.  This mass was first 
noticed after he stopped taking antibiotics for treatment of 
a left jaw osteomyelitis following a dental extraction.  A 
March 1998 VA radiology report noted a mass in the right side 
of the veteran's neck that appeared to represent an enlarged 
lymph node in the anterior cervical chain of unknown 
etiology.  A biopsy performed in June 1998 revealed 
malignancy.  As a result, a panendoscopy with biopsy and 
functional right neck dissection from levels one through five 
were performed in July 1998.  No primary lesion was 
identified.  A lymph node showed metastatic cancer.  The 
diagnosis was squamous cell carcinoma of the right neck.  
Unfortunately, records associated with that procedure noted 
that the primary site of the veteran's cancer remained 
unknown. 

In a letter received in August 1999, T.C., M.D., stated that 
"[The veteran's] Metastasis Squamous Cell Carcinoma is as 
likely as not to have Metastasis from his trachea."  Based 
on this opinion, the veteran underwent a VA examination in 
September 1999 to determine the site of his cancer.  After 
reviewing the claims file and examining the veteran, the 
examiner stated, "In reviewing Dr. [T.C.'s] statement, and I 
read it as, [the veteran's] metastasis squamous cell 
carcinoma is as likely as not to have metastasized from his 
trachea; with his history of smoking it is conceivable that 
it is secondary to his tobacco use, not due to Agent Orange 
exposure and this is due to the drainage of the area for 
lymph nodes." 

The Board remanded the case in March 2001 to comply with the 
provisions of the VCAA.  The Board returned the case, in 
part, to permit the RO, with the veteran's assistance to 
obtain an explanatory statement and other supporting material 
from Dr. C. to support his August 1999 opinion.  The veteran 
was also offered an opportunity to submit a statement from 
another treating physician who apparently had also expressed 
an opinion regarding the etiology of the veteran's cancer.  
Finally, the Board requested that the veteran's case be 
referred to a VA physician for a more comprehensive opinion.  

The RO then sent the veteran an April 2001 VCAA letter in 
which reference was made to the medical evidence sought by 
the Board in its March 2001 remand.  However, in a February 
2002 supplemental statement of the case, the RO noted that 
the requested medical evidence was not submitted.  In a March 
2002 Report of Contact, it was indicated that the veteran 
wanted his case forwarded to the Board and waived the 60 day 
due process period.  That same month, the veteran was 
notified that his case was being returned to the Board.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  As noted above, the Board requested that further 
medical opinion be obtained in this case.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  The Board finds that there are medical 
questions that remain outstanding in this case and which must 
be answered on remand.  

Further, subsequent to the return of this case to the Board, 
additional evidence was added to the record which must be 
considered by the RO.  In this regard, the Board notes that 
in April 2002, Dr. C. submitted a statement that, "It would 
be impossible to tell where this patient's primary cancer was 
located.  It would be unlikely to be of tracheal origin[,] 
but a laryngeal origin would be highly likely as the 
source."  He provided no explanation for this second 
differing opinion.  Further, pursuant to subsequent 
development by the Board, VA outpatient treatment records 
dated from 1998 to 2002, some of which are duplicates, were 
added to the record; some of these records indicate that the 
veteran's cancer of the neck is of uncertain primary origin.  

As indicated above, in addition to the second medical 
statement of Dr. C. submitted directed to the Board, 
additional evidence was added to the record at the Board's 
direction pursuant to authority provided by 38 C.F.R. 
§ 19.9(a)(2).  However, a recent decision from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that 38 C.F.R. § 19.9(a)(2) is invalid because 
it permits the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
of that evidence.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The Federal Circuit explained that when the Board 
obtains and considers evidence that was not before the RO an 
appellant has no means to obtain one review on appeal to the 
Secretary as called for by 38 U.S.C.A. § 7104(a) (West 2002) 
because the Board is the only appellate tribunal under the 
Secretary.  Therefore, it appears that evidence obtained by 
the Board cannot be considered by the Board as an initial 
matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The case should be referred to a VA 
oncologist or similarly trained physician 
who should be asked to provide answers 
with supporting medical rationale and 
references to the record to the following 
questions:

(a)	is it at least as likely as not 
that the primary site of the 
veteran's squamous cell carcinoma 
of the right neck and lymph nodes 
was either the lung, bronchus, 
larynx, or the trachea;

(b)	is it at least as likely as not 
that the veteran's squamous cell 
carcinoma of the right neck and 
lymph nodes is due to herbicide 
exposure or other disease or 
injury in service. 

The examiner should also reconcile his or 
her findings with the August 1999 and 
April 2002 opinions of Dr. T.C. as well 
as the medical statement of the September 
1999 VA examiner and any other medical 
statement submitted subsequent to this 
remand.  A complete rationale must be 
provided for any opinion expressed.  The 
examiner's report should be associated 
with the claims folder.

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file since the February 
2002 supplemental statement of the case 
(SSOC).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a SSOC 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran unless he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 

